Citation Nr: 1451292	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 28, 1973 to August 9, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2013, the Veteran presented testimony before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

The appeal is again REMANDED to Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

A VA examination was conducted in November 2011 to obtain an opinion in regard to whether asthma pre-existed service and if so, whether it was aggravated by military service.  The examiner found that the Veteran had pre-existing asthma (based on the Veteran's reports), but found that it was not aggravated by military service.  However, the examiner failed to adequately explain or give a rationale as to why this pre-existing disorder was not aggravated by military service.  This is critical, especially since the examiner noted that military training could trigger asthma symptom exacerbations.  

In addition, on remand the Veteran's complete service personnel records, updated VA treatment records, and private records from Richard J. Mayer and Dr. Schultz should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service personnel records and service treatment records, to include any separation examination and/or medical discharge documents.  

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records, dated since August 2011.

3.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Richard J. Mayer of Racine, WI, and Dr. Schultz of Union Grove, WI, or from their successors.

4.  Thereafter, the case should be referred to the November 2011 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file and a copy of this remand must be made available to the examiner.  

After reviewing the claims file, the examiner should render an opinion on the following issues, supported by a thorough explanation:

* Whether the clear and unmistakable (i.e. obvious or manifest) evidence shows the Veteran's asthma pre-existed active service. 

* Whether the clear and unmistakable (i.e. obvious or manifest) evidence shows that any pre-existing asthma was not aggravated during service beyond its natural progression.  In this regard, the examiner should discuss the Veteran's asthma symptoms as they manifested during service, whether the Veteran's current asthma is of the same severity as it was prior to service, and whether any worsening after service is related to service.  The examiner should also clarify and/or explain the comment made at the time of the November 2011 that military training could trigger asthma symptom exacerbations.  

The examiner must use the standard 'clear and unmistakable' (i.e. obvious or manifest) in rendering opinions on this claim.  It is also imperative that the examiner specifically discuss the Veteran's asthma symptoms before, during and after service and show how they support the examiner's findings.

5.  Finally, readjudicate the Veteran's claim of entitlement to service connection for asthma.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



